DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figs. 3A and 3B “210” does not appear to be pointing to an annulus, which is how “210” is defined in the Specification.  Similarly, in Fig. 5 “204” does not appear to be pointing to a flow port.  The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 516 and 518.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Objections
Claims 6 and 14 are objected to because of the following informalities: based on the wording of the claim (such as “the percentages” and “each fluidic device”), claim 6 should possibly be amended to depend from claim 5 rather than from claim 1.  In claim 14, line 13 should be amended to end with the word --and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the percentage" in line 1.  Claim 2 recites the limitation "the passing percentage" in line 5.  Claim 4 recites the limitation "the physical dimensions" in line 2.  Claim 6 recites the limitation "the percentages" in line 1.  Claim 7 recites the limitation "the other fluidic device" in lines 1-2.  Claim 8 recites the limitation "the percentage" in line 1.  Claim 12 recites the limitation "the percentage of two separate components" in lines 1-2.  Claim 13 recites the limitation "the physical 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 8-10 and 13 are rejected under 35 USC 103 as being obvious over Fripp et al. (US 9,133,685 B2) (“Fripp”), alone.
Referring to claims 1, 5 and 8: Fripp teaches a method for estimating the percentage of a component in a wellbore fluid stream, the method comprising:
deploying a fluidic device 640, 670 and a second fluidic device 25 (see FIG. 1) downhole in a wellbore fluid stream, the fluidic devices having flow passages 644, 646 formed of a material of known wettability with respect to a select component of a fluid stream (column 11, lines 19-22 and 30-31);
directing the fluid stream through the flow passages; and
measuring a change in fluid pressure across the flow passages (column 9, line 48 - column 10, line 6; column 11, lines 39-41).
In the embodiment shown in FIG. 10, Fripp does not specifically teach estimating the percentage of a component in the fluid stream based on the pressure change and a wettability correlation associated with the fluidic device, the wettability correlation developed for correlating the pressure change in a fluid stream passing through the flow passage of the fluidic device and the percentage of a component within the fluid stream.  Fripp teaches estimating the percentage of a component in the fluid stream based on the pressure change and a wettability correlation associated with the fluidic device, the wettability correlation correlating the pressure change in a fluid stream passing through the flow passage of the fluidic device and the percentage of a component within the fluid stream in other embodiments (column 14, lines 39-49; column 16, line 61 - column 17, 
Referring to claims 2, 4 and 13: While Fripp does not specifically teach developing a wettability correlation by passing a fluid stream having a first known percentage of a select component through the flow passage of the select fluidic device and recording a fluid pressure change across the flow passage; and altering the passing percentage of the select component in the fluid stream to a second known percentage and passing a fluid stream having the second known percentage of a select component through the flow passage of the select fluidic device and recording a fluid pressure change across the flow passage, or by correlating the physical dimensions of a fluidic device, the material of known wettability deployed along the flow passage of the device and a pressure change across the flow passage, since there is no criticality for only one way to develop a wettability correlation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the developing a wettability correlation to be one of the two claimed methods as a matter of design choice.
Referring to claim 3: Fripp does not specifically teach repeating the step of altering for at least one additional known percentage.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the 
Referring to claims 9 and 10: Fripp teaches the fluid stream is directed serially though the first fluidic device and then the second fluidic device (FIG. 1).  Fripp does not specifically teach a first portion of the fluid stream is directed through the first fluidic device and a second portion of the fluid stream is directed in parallel though the second fluidic device.  However, since there is no criticality provided for only one way to direct the fluid stream, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the fluid stream taught by Fripp to be directed in parallel as a matter of design choice.
Allowable Subject Matter
Claims 6, 7, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Fripp teaches an oilfield tubular string, comprising:
a base pipe 22 that defines a central flow passage (FIG. 10) and one or more flow ports 658;
a flow control assembly (FIG. 10) coupled to the base pipe and including a first fluidic device 640, 670 and a second fluidic device 25 (FIG. 1), where the first fluidic device has a first flow passage 644, 646 having a first wettability and the second fluidic device has a second flow passage having a second wettability;

wettability correlations between a fluid pressure change across the first and second flow passages and wettability of the first and second flow passages, respectively (column 14, lines 39-49; column 16, line 61 - column 17, line 23); and
a computer system communicably coupled to the pressure sensors (column 25, lines 27-35) and programmed to estimate a percentage of a component in a fluid stream based on the measured pressure changes across the fluidic devices and the wettability correlation for each fluidic device (column 14, lines 39-49; column 16, line 61 - column 17, line 23).
Fripp does not specifically teach the second fluidic device has a second flow passage having a second wettability different from the wettability of the first fluidic device; a first pressure sensor disposed at a first end of the first flow passage and a second pressure sensor disposed at a second end of the first flow passage; or a third pressure sensor disposed at a second end of the second flow passage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coffin et al. (US 2019/0120048 A1) teaches a similar system comprising fluidic devices used to determine the water cut in production fluid by measuring fluid conditions using sensors, and Willingham et al. (US 8,739,869 B2) teaches pressure changes, wettability and composition of the fluid are all related (column 29, lines 16-30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


27 August 2021